Case 9:18-cv-80176-BB Document 313-1 Entered on FLSD Docket 11/26/2019 Page 1 of 2
                AMENDED ERRATA & CONFIDENTIALITY DESIGNATIONS
                 VIDEOTAPTED DEPOSITION OF CRAIG STEVEN WRIGHT
                           CASE NO. 9:18-cv-80176-BB/BR
                               Thursday, April 4, 2019


           Page/Line #              Original             Correction         Reason for Change
                 5:3                 loose                  lose            Spelling correction
             5:24-6:1             Confidential          Confidential              Confidential
            9:19-10:9             Confidential          Confidential              Confidential
                19:4                   lit                   list            Transcription error
               15:12                 Lynne                 Lynn             Spelling correction
               16:16                 Lynne                 Lynn             Spelling correction
               17:14                 Lynne                 Lynn             Spelling correction
              107:13                 Lynne                 Lynn             Spelling correction
     39:24-40:6, 43:25-44:21     The referred to       The referred to      Contextual error by
                                videoconference       videoconference          the witness who
                                occurred in 2011      occurred in 2010          answered these
                                                                                questions after
                                                                            stating that he took
                                                                             a trip to the United
                                                                                   States in
                                                                               2009/2010, and
                                                                            then responded to a
                                                                                question about
                                                                                  whether he
                                                                                travelled to the
                                                                               United States in
                                                                             2011, he travelled
                                                                            to the United States
                                                                              about a year after
                                                                             the trip he had just
                                                                              been discussing.
              68:25                   Context              Contacts          Transcription error
             102:13                  Cheshire              Chesher          Spelling correction
             104:22                  Cheshire              Chesher          Spelling correction
         105:5, 9, 15, 18            Cheshire              Chesher          Spelling correction
             126:21             Is it one of those   This is one of those    Transcription error
                                      things?               things.
             183:16                    strict              instruct         Transcription error
             186:21            There were mining       There were no        Transcription error
                                       pools,          mining pools,
             206:11            addresses that you    addresses that you     Transcription error
                                knew controlled?         knew Dave
                                                         controlled?
             251:14             Libya Reserves        Liberty Reserve       Transcription error
             289:21                  trust                  trustee         Transcription error
             320:11              your client’s           the client’s       Transcription error

                                              1
Case 9:18-cv-80176-BB Document 313-1 Entered on FLSD Docket 11/26/2019 Page 2 of 2
              AMENDED ERRATA & CONFIDENTIALITY DESIGNATIONS
               VIDEOTAPTED DEPOSITION OF CRAIG STEVEN WRIGHT
                         CASE NO. 9:18-cv-80176-BB/BR
                             Thursday, April 4, 2019

          Page/Line #          Original           Correction    Reason for Change
          360:18, 21            Lynne               Lynn        Spelling correction
           363:8, 12            Lynne               Lynn        Spelling correction
            364:15              Lynne               Lynn        Spelling correction
             369:6              Lynne               Lynn        Spelling correction
         370:1-371:16         Confidential       Confidential      Confidential




                                             2
